ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 05/27/22 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 05/27/22 in response to the final Office Action mailed 01/28/22. 
Status of Claims
3)	Claim 12 has been amended via the amendment filed 05/27/22.
	New claims 28 and 29 have been added via the amendment filed 05/27/22.
	The examination has been extended to the skin redness skin condition species.
	Claims 12, 15-17 and 20-29 are pending and are under examination.
Terminal Disclaimer
4)	Acknowledgment is made of Applicants’ terminal disclaimer filed 05/06/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 11,382,939 issued from the U.S. application 16333548.
The Tsuji Declaration under 37 CFR 1.132
5)	Acknowledgment is made of the declaration filed 05/27/22 by Dr. Ryohei Tsuji under 37 CFR 1.132. The declarant refers to the reference of Japanese Journal of Lactic Acid Bacteria 29: 1-12, 2018 (Exhibit B) and states that each of the tested lactic acid bacteria belonging to the same species tested therein exhibited different characteristics. Applicants refer to page 2 of Exhibit C stating that “…. the specific properties of individual strains should be well-defined and the effect on health of each strain should be demonstrated in a case-by-case manner”. Applicants further refer to the abstract of Exhibit D stating that “… independent of their genus and species, probiotic strains unique and their beneficial properties on human health have to be assessed in a case-by-case manner”. With these, the declarant concludes that not all lactic acid bacterial strains possess the same functional properties, and that even lactic acid bacterial strains that belong to the same species are not functionally interchangeable. The statements in the declaration have been considered and are found to be persuasive. 
Rejection(s) Withdrawn
6)	The provisional rejection of claims 12, 17, 23 and 27 made in paragraph 17 of the Office Action mailed 08/20/21 and maintained in paragraph 19 of the Office Action mailed 01/28/22 over claims 1, 2 and 7-11 of the U.S. application 16/333,548, now issued as US patent 11,382,939, is withdrawn in light of Applicants’ filing of a terminal disclaimer.
7)	The provisional rejection of claims 12, 15-17 and 20-27 made in paragraph 21 of the Office Action mailed 01/28/22 under 35 U.S.C § 103 as being unpatentable over Mercenier et al. (US 20120121685 A1, of record) in view of Fujiwara et al. (WO 2012/091081 A1, of record) and Masuoka et al. (US 20130095073 A1, of record) is withdrawn in light of Applicants’ arguments presented via the declaration by Dr. Ryohei Tsuji as set forth supra. 
Conclusion
8)	Claims 12, 15-17 and 20-29, now renumbered as claims 1, 2-4 and 5-14 respectively are allowed. The examination has been extended to the skin redness skin condition species.
Pursuant to the procedures set forth in MPEP 821.04, claims directed to the previously non-elected skin redness skin condition species has been fully examined, and the election requirement for this species set forth in the Office Action mailed 05/14/2021 is hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C § 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
9)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
10)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
11)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


September, 2022